DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species V (Figure 3) in the reply filed on May 12, 2020 is acknowledged.
Claims 8-10 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudela et al. (U.S. 2009/0159423) in view of Ko et al. (U.S. 201//0001430) and Mori et al. (U.S. 2010/0095888).
Referring to Figures 1, 4, and paragraphs [0037]-[0055], [0078]-[0081], Kudela et al. disclose a processing system comprising:  a processing chamber 14-20 comprising:  a top 18, 20, a bottom 16, and one or more sides 14 connecting the bottom to the top to define an inner volume (par.[0027]); a substrate support 11 disposed in the inner volume (par.[0026]); a backing plate 20 disposed over the substrate support, the backing plate including a first surface facing the substrate support, a second surface opposite the first surface, and one or more side surfaces connecting the first surface to the second surface (Fig. 1); a transmission line structure disposed around an outer surface of the processing chamber, the transmission line structure comprising: a plurality of couplings 51-54 disposed at least partially outside 71, 72 of the processing chamber, wherein each coupling of the plurality of couplings extends into the processing chamber make an electrical connection with the backing plate at a different angular position around a peripheral top surface of the backing plate (Fig. 4); and a first transmission line 34 (par.[0035]).

Referring to Figures 2-4 and paragraphs [0066]-[0070], Mori et al. teach that it is conventionally known in the art for a transmission line structure to include a plurality of couplings 40 to be disposed at least partially outside of the one or more sides outside of the processing chamber 14, wherein each of the plurality of couplings extends into the processing chamber around one or more side surfaces of the conductive member since it is an alternate and equivalent arrangement to stably and uniformly distribute power.  Referring to Figures 5-8 and paragraphs [0037]-[0060], Ko et al. teach it is conventionally known in the art for a transmission line structure to include a plurality of couplings (i.e. feeding points) to be positioned at the one or more side surfaces of a plate 110 (Fig. 6A) and a plurality of removable segments 120 electrically connecting a first transmission line to the plurality of couplings since it an alternate means and arrangement to provide electrical connection between the plurality of removable segments 120 and the plate 110 and allow admittance to be reduced along the power supply path (par.[0042]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Kudela et al. such that wherein each coupling of the plurality of couplings around the one or more side surfaces of the backing plate and a plurality of removable segments disposed outside of the processing chamber, the plurality of removable segments electrically connecting the first transmission line to the plurality of couplings as taught by Mori et al. and Ko et al. and since it an alternate means and arrangement to provide electrical 
It should be noted that since both Kudela et al. and Mori et al. disclose a transmission line structure having a transmission line with a plurality of couplings located at least partially outside of the processing chamber and positioned at one or more side surfaces of the backing plate, then the modification of Kudela et al. in view of Mori et al. and Ko et al. would yield the plurality of removable segments disposed outside of the processing chamber.  Since the transmission line structure of Mori et al. is located outside of the processing chamber then one of ordinary skill in the art would place the plurality of removable segments of Ko et al. outside of the processing chamber and not place the plurality of removable segments inside of the processing chamber. Thus, the apparatus of Kudela et al. in view of the Mori et al. and Ko et al. would yield wherein each coupling of the plurality of couplings extends into the processing chamber around the one or more side surfaces of the backing plate and a plurality of removable segments disposed outside of the processing chamber, the plurality of removable segments electrically connecting the first transmission line to the plurality of couplings.
With respect to claim 3, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein the plurality of removable segments 120 extend around the one or more sides of the processing chamber (Ko et al.-Figs 5-8).
With respect to claim 4, the processing chamber of Kudela et al. in view of Ko et al. and Mori et al. further includes wherein each coupling extends through the one or more sides of the processing chamber (Kudela et al.-Fig. 4, Ko et al.-Figs. 5-8, Mori et al.-Fig. 2).

With respect to claim 6, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein each coupling (i.e. feeding points) electrically contacts the backing plate on the one or more side surfaces of the backing plate (Ko et al.-par.[0044]).
With respect to claim 7, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein each removable segment is electrically connected to two or more couplings (i.e. feeding points) (Ko et al.-Fig. 7 and par.[0044]).
With respect to claim 11, referring to Figures 1, 4, and paragraphs [0037]-[0055], [0078]-[0081], Kudela et al. disclose a processing system comprising:  a processing chamber 14-20 comprising:  a top 18, 20, a bottom 16, and one or more sides 14 connecting the bottom to the top to define an inner volume (par.[0027]); a substrate support 11 disposed in the inner volume (par.[0026]); a backing plate 20 disposed over the substrate support, the backing plate including a first surface facing the substrate support, a second surface opposite the first surface, and one or more side surfaces connecting the first surface to the second surface (Fig. 1); a transmission line structure disposed around an outer surface of the processing chamber, the transmission line structure comprising:  a plurality of couplings 51-54 disposed at least partially outside 71, 72 of the processing chamber, wherein the plurality of couplings including a first coupling, a second coupling, and a third coupling, each coupling of the plurality of couplings extending into the processing chamber to make an electrical electrically connected to the backing plate at a 
Kudela et al. fail to teach a plurality of couplings is located at one or more side surfaces of the backing plate; and a plurality of removable segments disposed outside of the processing chamber, the plurality of removable segments including a first removable segment and a second removable segment, wherein the first removable segment electrically connects the first transmission line to the first coupling and the second coupling, and the second removable segment electrically connects the first transmission line to the third coupling.
Referring to Figures 2-4 and paragraphs [0066]-[0070], Mori et al. teach that it is conventionally known in the art for a transmission line structure to include a plurality of couplings 40 to be disposed at least partially outside of the one or more sides outside of the processing chamber 14, wherein each of the plurality of couplings extends into the processing chamber at one or more side surfaces of the conductive member since it is an alternate and equivalent arrangement to stably and uniformly distribute power.  Referring to Figures 5-8 and paragraphs [0037]-[0060], Ko et al. teach it is conventionally known in the art for a plurality of couplings (i.e. feeding points) disposed at least partially outside of the one or more sides of the processing chamber, the plurality of couplings is located at one or more side surfaces of the plate 110; and a plurality of removable segments 120 including a first removable segment 122 and a second removable segment 123, wherein the first removable segment electrically connects the first transmission line to the first coupling and the second coupling, and the second removable segment electrically connects the first transmission line to the third coupling since it an alternate means and arrangement to provide electrical connection between the plurality of removable 
It should be noted that since both Kudela et al. and Mori et al. disclose a transmission line structure having a transmission line with a plurality of couplings located at least partially outside of the processing chamber and positioned around one or more side surfaces of the backing plate, then the modification of Kudela et al. in view of Mori et al. and Ko et al. would yield the plurality of removable segments disposed outside of the processing chamber.  Since the transmission line structure of Mori et al. is located outside of the processing chamber, then one of ordinary skill in the art would place the plurality of removable segments of Ko et al. outside of the processing chamber and not place the plurality of removable segments inside of the processing chamber. Thus, the apparatus of Kudela et al. in view of the Mori et al. and Ko et al. would yield wherein each coupling of the plurality of couplings extends into the processing chamber around the one or more side surfaces of the backing plate and a plurality of removable 
With respect to claim 12, the processing chamber of Kudela et al. in view of Ko et al.  further comprising a fourth coupling, wherein the second removable segment 123 electrically connects the first transmission line to the fourth coupling (Ko et al.-Fig. 8, pars.[0043]-[0049]).
With respect to claim 13, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein the plurality of removable segments 122, 123 extend around the one or more sides of the processing chamber (Ko et al.-Fig. 8).
With respect claim 14, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein the first removable segment 122 includes a first section and a second section extending from a midpoint, the first section extends from the midpoint to the first coupling, and the second section extends from the midpoint to the second coupling (Ko et al.-Fig. 8).
With respect to claim 15, the processing chamber of Kudela et al. in view of Ko et al. and Mori et al. further includes wherein each coupling extends through the one or more sides of the processing chamber (Kudela et al.-Fig. 4, Ko et al.-Figs. 5-8, Mori et al.-Fig. 2).
With respect to claim 16, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein the angular position of each coupling is adjustable around the one or more side surfaces of the backing plate, and the angular position of each coupling is configured to be adjusted from outside of the chamber (Kudela et al.-[pars.[0054]-[0055]).
.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudela et al. (U.S. 2009/0159423) in view of Ko et al. (U.S. 201//0001430).
Referring to Figures 1, 4, and paragraphs [0037]-[0055], [0078]-[0081], Kudela et al. disclose a processing system comprising:  a processing chamber 14-20 comprising:  a top 18, 20, a bottom 16, and one or more sides 14 connecting the bottom to the top to define an inner volume (par.[0027]); a substrate support 11 disposed in the inner volume (par.[0026]); a backing plate 20 disposed over the substrate support, the backing plate including a first surface facing the substrate support, a second surface opposite the first surface, and one or more side surfaces connecting the first surface to the second surface (Fig. 1); a transmission line structure disposed around an outer surface of the processing chamber, the transmission line structure comprising:  a plurality of couplings 51-54, wherein the plurality of couplings including a first coupling, a second coupling, and a third coupling, each coupling of the plurality of couplings extending into the processing chamber to make an electrical connection with the backing plate at a different position around a peripheral top surface of the backing plate (Fig. 4); and a first transmission line 34 (par.[0035]).
Kudela et al. fail to teach a plurality of removable segments disposed outside of the processing chamber, the plurality of removable segments including a first removable segment and a second removable segment, wherein the first removable segment electrically connects the 
Referring to Figures 5-8 and paragraphs [0037]-[0060], Ko et al. teach it is conventionally known in the art for a plurality of couplings (i.e. feeding points) disposed at least partially outside of the one or more sides of the processing chamber, the plurality of couplings is located at one or more side surfaces of the plate 110; and a plurality of removable segments 120 including a first removable segment 122 and a second removable segment 123, wherein the first removable segment electrically connects the first transmission line to the first coupling and the second coupling, and the second removable segment electrically connects the first transmission line to the third coupling since it an alternate means and arrangement to provide electrical connection between the plurality of removable segments 120 and the plate 110 and allow admittance to be reduced along the power supply path (pars.[0042]-[0044]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Kudela et al. such that a plurality of removable segments disposed outside of the processing chamber, the plurality of removable segments including a first removable segment and a second removable segment, wherein the first removable segment electrically connects the first transmission line to the first coupling and the second coupling, and the second removable segment electrically connects the first transmission line to the third coupling as taught by Ko et al. since it an alternate means and arrangement to provide electrical connection and uniform power distribution between the plurality of removable segments and the backing plate, allow admittance to be reduced along the power supply path and generate uniform plasma.

With respect to claim 21, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein each coupling extends through the one or more sides of the processing chamber (Kudela et al.-Fig. 4, Ko et al.-Figs. 5-8).
Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that modifying the position of the linear members 120 (i.e. removable segments) of Ko et al. outside of the processing chamber of Kudela et al. because the modification is in direct opposition to the instructions of Ko et al. for obtaining the reduced admittance and uniform plasma.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, primary reference Kudela et al.’423 discloses the structural components of a chamber 14-20, a substrate support 11, a backing plate 20, a transmission line structure disposed around an outer surface of the processing chamber, a plurality of couplings 51-54 disposed at least partially outside 71, 72 of the processing chamber and extending into the processing chamber to make an electrical connection to the backing plate, and a first transmission line 34 (Figs. 1, 4, pars.[0035]-[0037]).  Second reference Mori et al.’888 was simply applied for teaching a location of the couplings 40 and removable segments 42 being at least partially outside of the chamber 14 and extending into the processing chamber to one or more side surfaces of a conductive member (Figs. 2-4, pars.[0066]-[0070]).  Third reference Ko et al.’430 was simply applied to teach a location of a plurality of couplings and removable segments 120 positioned at one or more side surfaces of a plate 110 (Fig. 6A, pars.[0037]-[0060]).  Hence, as stated above, it should be noted that since both Kudela et al. and Mori et al. disclose a transmission line structure having a transmission line with a plurality of couplings located at least partially outside of the processing chamber and positioned at one or more side surfaces of the backing plate, then the modification of Kudela et al. in view of Mori et al. and Ko et al. would yield the plurality of removable segments disposed outside of the processing chamber.  In other words, since the transmission line structure of Mori et al. is located outside of the processing chamber, then one of ordinary skill in the art would place the plurality of removable segments of Ko et al. outside of the processing chamber and not place the plurality of removable segments inside of the processing chamber. Therefore, the apparatus of Kudela et al. 
With regards to modifying Kudela et al. with Mori et al. and Ko et al., the motivations to apply Ko et al. are (1) as an alternate means and arrangement to provide electrical connection and uniform power distribution between the plurality of removable segments and the backing plate, (2) allow admittance to be reduced along the power supply path and (3) generate uniform plasma.  Therefore, modifying Kudela et al. with Mori et al. and Ko et al. would not go against the instructions of Ko et al.  Furthermore, as seen in Figure 2 the plurality of removable segments 42 in Mori et al. are positioned outside of the processing chamber and in close proximity to the feeding point of the conductive member.  Thus, the motivation to allow admittance to be reduced along the power supply path would still apply to the modified apparatus of Kudela et al. with Mori et al.  Therefore, the apparatus of Kudela et al. with Mori et al. and Ko et al. satisfies the claimed requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Michelle CROWELL/Examiner, Art Unit 1716   
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716